Citation Nr: 0011925	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-12 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Whether new and material evidence has been submitted to 
reopen the veteran's 
claim of entitlement to service connection for residuals of a 
right shoulder injury with associated neck disability.

3. Entitlement to service connection for dizziness, shortness 
of breath, numbness, 
difficulty swallowing and a gastric ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Brother


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from several rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO found in November 1998 that the veteran had 
not submitted new and material evidence sufficient to reopen 
his claim of entitlement to service connection for a right 
shoulder disability with associated neck problems.  Service 
connection was denied for hypertension, shortness of breath, 
numbness, dizziness and difficulty swallowing by rating 
decision of May 1998.

In view of the decision that follows, the reopened claim for 
service connection for residuals of a right shoulder injury 
with associated neck disability, and the claims of secondary 
service connection for dizziness, shortness of breath, 
numbness, difficulty swallowing and a gastric ulcer, will be 
addressed in the remand part of this decision.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between the 
veteran's claimed hypertension and any incident of service or 
the one year presumptive period.
2.  A Board decision in November 1988 denied service 
connection for a right shoulder disability and associated 
neck disability; evidence associated with the claims files 
since that time, when considered alone or in conjunction with 
all the evidence of records, is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
right shoulder disability and associated neck disability.

3.  Competent medical evidence of a nexus between the 
veteran's right shoulder disability and associated neck 
disability and an injury during service has been submitted.


CONCLUSIONS OF LAW

1. The veteran's claim of entitlement to service connection 
for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The November 1988 decision by the Board, which denied the 
veteran's 
claim for service connection for right shoulder disability 
with associated neck disability is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 
(1999).

3.  The evidence received since the November 1988 decision is 
new and material, and the veteran's claim for service 
connection for right shoulder disability with associated neck 
disability has been reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156 (1999).

4.  The veteran's claim for service connection for a right 
shoulder disability with associated neck disability is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hypertension

The veteran claims entitlement to service connection 
hypertension.  At his personal hearing held in February 1999, 
he provided testimony as to why he felt service connection 
should be established for his disabilities.  As to the 
veteran's claim of entitlement to service connection for 
hypertension, he reported that he had been told as early as 
July 1975 that he had high blood pressure and that he needed 
to watch his diet.  He indicated that he was aware, within 
the first year after separation, that he had elevated blood 
pressure.  However, he also testified that he was not put on 
medication for hypertension until 1977.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  

In addition certain chronic diseases like hypertension, may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year after 
separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection. 38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  38 
C.F.R. § 3.307(a).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

The United States Court of Veterans Appeals (Court) has 
established rules for the determination of a well-grounded 
claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

The veteran, as discussed above, contends that he is entitled 
to service connection for hypertension as this disorder was 
manifest both during service and the applicable presumptive 
period.

The veteran's service medical records do not show a diagnosis 
of hypertension while in service.  The Board does note that 
the veteran had a blood pressure reading of 110/64 at 
entrance and a reading of 132/86 at his separation 
examination, and no diagnosis of hypertension was recorded 
during service.

After service, the veteran was first diagnosed with 
hypertension in June 1977, more than 2 & 1/2 years after his 
discharge from active duty.  At that point, the veteran was 
given instructions on diet and was also treated with 
medication.  This diagnosis is found in a group of VA 
outpatient medical records dated from February 1975 to 
November 1978.  The Board notes that the veteran blood 
pressure readings were taken at every visit, but hypertension 
was not diagnosed until June 1977.

The Board also considered more recent evidence, in the form 
of VA outpatient and private treatment records, but again 
notes that the veteran has not been diagnosed with 
hypertension.  Specifically, the Board has considered all 
evidence in the file that contains a blood pressure reading, 
but none of this evidence contains a diagnosis of 
hypertension.  Specifically, the Board considered VA 
outpatient medical records from January 1987 to August 1992 
and the veteran's blood pressure was taken numerous times and 
a hypertension diagnosis was not made.  Further, the 
veteran's blood pressure was taken in September 1997 by Dean 
A. Floyd, M. D., and that doctor did not diagnose 
hypertension.  Thus, it is apparent that there is no medical 
evidence of a current diagnosis of hypertension and, in any 
event, the record is devoid of medical evidence of a nexus 
between the veteran's claimed current hypertension and 
service.

It is the decision of the Board that the veteran's claim of 
entitlement to service connection for hypertension must be 
denied as not well grounded.  First, there is no medical 
evidence that the veteran's hypertension was manifest to a 
compensable degree within the applicable one-year presumptive 
period.  He was separated from the service in September 1974, 
the first diagnosis of hypertension was made in June 1977.  
Further, there is also no medical evidence of a nexus between 
the veteran's hypertension and service.  The veteran has 
indicated that his hypertension is related to service.  
However, the Board notes that where the determinative issue 
is one of medical causation, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue. See Jones v. Brown, 7 Vet. 
App.  134, 137 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1991).  Since the records does not reflect 
that the veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of hypertension, his lay statements alone cannot 
serve as a sufficient predicate upon which to find his claim 
for service connection to be well grounded.  See Heuer v. 
Brown, 7 Vet. App.  379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  Therefore, the veteran's 
claim must be denied as not well grounded as there is no 
medical evidence to show that the veteran's hypertension 
began during or became manifest to a compensable degree 
within one year of service, nor is there medical evidence 
relating the veteran's currently claimed hypertension to 
service.
New and Material Evidence to Reopen the Veteran's Claim of 
Entitlement to Service Connection for a Right Shoulder Injury 
and Associated Neck Disability

The veteran also argues that he has presented new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a right shoulder injury 
with associated neck disability.  The veteran's claim was 
previously considered and denied by the Board of Veterans' 
Appeals by decision dated November 1988.  That decision was 
based on a finding that there was no evidence that the right 
shoulder and neck disability was linked to any incidence of 
service.  The appellant was notified of the Board's decision 
and that decision was final.  38 U.S.C.A. §§ 7103, 7104 (West 
1991 & Supp. 1998).

However, the November 1988 Board decision may be reopened 
provided the appellant submits new and material evidence.  
Absent the submission of new and material evidence, the claim 
may not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The United States Court of Appeals for Veteran's Claims 
(Court) has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  That regulation provides that new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge, supra.

If such new and material evidence has been submitted, the 
second step under Elkins is to reopen the claim and then 
immediately determine whether, based on all the evidence of 
record in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The final step is, if the 
claim is in fact well grounded, to evaluate the merits of the 
claim after any duty to assist inherent in 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

Evidence that was of record at the time of the prior 
disallowance consists of the veteran's service medical 
records, VA outpatient treatment records from September 1974 
to December 1985, a report from private physician Alan B. 
Kantsiper, M. D. dated February 1984, a VA x-ray report dated 
March 1986, a private x-ray report from May 1986, physical 
therapy treatment notes dated May through June 1986, private 
treatment records dated August 1986 from W. E. Gause, Jr. M. 
D., and the veteran's personal testimony dated September 
1987.   

The veteran's service medical records show that he dislocated 
his right shoulder in November 1973, and that a sling was 
removed in December 1973.  The veteran did not report 
cervical spine pain at the time of the dislocation and his 
right shoulder and neck were normal on his separation 
examination.  VA outpatient treatment notes showed that the 
veteran was diagnosed with possible minimal bursitis in the 
right shoulder in July 1975 and July 1976.  In July 1976, the 
veteran reported that he had been involved in a car accident 
the night before and had subsequent pain in his neck and 
right shoulder.  He also had cervical spine complaints in 
October 1983.  Dr. Kantsiper noted that the veteran had a 
bony density in his right shoulder that could be the sequelae 
of a previously fractured site.  The VA x-rays of March 1986 
noted a narrowing of the cervical interspace and bony 
fragment present adjacent to the inferior margin of the 
glenoid in the shoulder.  The private x-ray found a normal 
thoracic and lumbar spine but also showed evidence of an old 
compression injury in the cervical spine.  In August 1986, 
the Dr. Gause indicated that the veteran had been involved in 
a motor vehicle accident in May 1986.  The veteran reported 
that he had immediately experienced pain in his neck, 
radiating to the right shoulder.  X-rays showed a distinct 
loss of height in the cervical area and the doctor noted that 
the post-traumatic change was long standing.  The veteran was 
diagnosed with a hyperextension injury of the neck.  At his 
personal hearing in February 1999, the veteran testified that 
he dislocated his shoulder in service and that his neck had 
begun to hurt soon after.  He also reported experiencing neck 
problems at separation but that his separation examination 
was inadequate.

Evidence that has been associated with the claims file since 
that November 1988 Board denial include duplicate VA 
outpatient medical records from February 1975 to November 
1978, VA outpatient treatment records dated March to April 
1986 and April 1987, private medical records from Dean A. 
Floyd, M. D. dated July to September 1997, medical records 
from Richland Memorial Hospital from July to October 1997, 
private medical records from John K. Shuster, M. D. dated 
October 1997 to September 1998, the veteran's hearing 
testimony from February 1999, private medical records from 
Brian A. Blue, M. D., dated April and May 1999, and a VA 
examination report dated June 1999.

The Board notes that the VA outpatient records from March 
1986 to April 1987 show the veteran to have neck and right 
shoulder pain with a diagnosis of degenerative joint disease 
of the cervical spine.  Further, the records from Dr. Floyd 
also contain x-rays reports dated July 1997 showing a 
straightening of the cervical spine with significant chronic 
degenerative changes.  Additionally, records from Richland 
Memorial Hospital also contain x-ray findings of narrowing of 
the cervical spine with multilevel degenerative changes in 
October 1997.  Furthermore, the evidence from Dr. Blue 
contains x-rays showing right shoulder glenohumeral 
degenerative joint disease of the inferior osteophyte in the 
right shoulder.  These records confirm that the veteran 
currently has a diagnosed disability of his neck and right 
shoulder.  That showing of current disability, the Board 
notes, was not disputed in the prior Board decision that 
denied the veteran's original claim.

The veteran testified at his personal hearing that he had 
injured his right shoulder and neck in service and that this 
injury had caused a variety of ailments since then, including 
dizziness, shortness of breath, numbness, and difficulty 
swallowing.  The Board takes special note of both the 
opinions from Dr. Shuster in September 1998 and the VA 
examination report of June 1999.  The Board notes that the VA 
examiner in June 1999 essentially opined that the veteran's 
current right shoulder disability and cervical disability 
were not likely to be related to any dislocation in service.  
However, Dr. Shuster provided three written statements 
regarding the etiology of the veteran's neck and right 
shoulder injury.  In two statements, he refers to the veteran 
sustaining an injury in the service fifteen years prior, and 
opines that the veteran's present shoulder and neck problems 
were consistent with his old military injury.  In another 
statement, the doctor again states that the veteran had 
current problems consistent with the military injury and does 
not cite a 15-year time frame.  While the veteran was clearly 
not in service 15 years prior to September 1998 (he was 
discharged from service in 1974 or approximately 24 years 
earlier), a medical opinion has attributed the veteran's 
current right shoulder and neck disability to service.  

Therefore, the evidence received since the prior denial is 
new, except for duplicates, in that it was not previously 
physically of record.  It does bear directly and 
substantially upon the specific matter under consideration 
and by itself and in connection with evidence previously 
considered is so significant that it must be considered to 
fairly decide the merits of the claim.   The new evidence, 
specifically in the form of Dr. Shuster's opinion, suggests 
that the veteran's current right shoulder and neck 
disabilities may be related to service.  As such, this 
evidence is new and material as contemplated by law and thus 
provides a basis to reopen the veteran's claim of entitlement 
to service connection.  See 38 C.F.R. § 3.156.  

In addition, the Board finds that the veteran's claim for 
service connection for arthritis of the spine is well 
grounded.  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  The Board 
finds that the claim is in fact well grounded, again based 
upon the opinion submitted from Dr. Shuster.  The evidence in 
totality establishes that the veteran has a currently 
diagnosed disability, and service medical records show that 
he did dislocate his shoulder in service.  Further, Dr. 
Shuster's September 1998 opinion links the current problems 
with his inservice injury.  As such, the veteran's claim is 
deemed well grounded.


ORDER

The veteran's claim of entitlement to service connection for 
hypertension is denied as not well grounded.

New and material evidence having been submitted, the 
veteran's claim for service connection for residuals of a 
right shoulder injury with associated neck disability is 
reopened.  

Evidence of a well-grounded claim for service connection for 
residuals of a right shoulder injury with associated neck 
disability has been submitted; to this extent only, the 
appeal is granted.


REMAND

Since the RO initially found that there was no new and 
material evidence to reopen the claim for service connection, 
the Board's finding that new and material evidence has now 
been received, thus reopening the claim, requires that the 
issue be remanded to the RO for a de novo review of the 
entire record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board also notes that a review on the merits will include 
consideration of 38 U.S.C.A. § 5107(b) whereas that statutory 
provision relating to reasonable doubt is not considered 
under the new and material evidence analysis. Further, with a 
well-grounded claim arises the statutory duty to assist the 
veteran with the development of evidence in connection with 
his claim.  38 U.S.C.A. § 5107(a).

The Board also notes that the veteran has asserted 
entitlement to service connection for shortness of breath, 
numbness, dizziness, difficulty swallowing, and a gastric 
ulcer as secondary to the right shoulder disability.  Service 
connection can be established on such a secondary basis.  
Where a disability is proximately due to or the result of a 
service-connected disease or injury, it also will be 
considered service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310 (1999).   Since the ultimate 
decision reached in the reopened claim for service connection 
would affect adjudication of the secondary service connection 
aspect of the veteran's claims for service connection for 
shortness of breath, numbness, dizziness, difficulty 
swallowing, and a gastric ulcer, appellate review of the 
later claims must be deferred pending the de novo 
adjudication of the reopened claim.  The Board also notes 
that the RO failed to include the law and regulations 
applicable to secondary service claims  (38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 439, 448 (1995)).  The RO 
must correct this procedural defect.  38 C.F.R. § 19.9 
(1999).
 
For the reasons set forth above, the case is hereby REMANDED 
for the following actions:

1. The veteran should be afforded the 
opportunity to identify any VA or 
private medical records pertinent to 
the claims for service connection for 
residuals of a right shoulder injury 
with associated neck disability and 
secondary service connection for 
shortness of breath, numbness, 
dizziness, difficulty swallowing, and 
a gastric ulcer, which are not already 
of record, and those clinical records 
should be associated with the claims 
file.

2. After completion of the above (and any 
other development deemed necessary by 
the RO), the RO should adjudicate the 
claim for service connection for 
residuals of a right shoulder injury 
with associated neck disability on a 
de novo basis.  Thereafter, the RO 
should determine whether further 
adjudication is required on the 
veteran's secondary service connection 
claims.  If any of the claims remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case, which includes the law and 
regulations applicable to secondary 
service claims  (38 C.F.R. § 3.310(a) 
(1999); Allen v. Brown, 7 Vet. App. 
439, 448 (1995)), and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law, and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

